Citation Nr: 0521792	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  95-42 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to March 1971, and served in the Republic of 
Vietnam from August 1, 1969 to July 30, 1970.  This case is 
before the Board of Veterans' Appeals (Board) on September 
1998 Order of the United States Court of Appeals for Veterans 
Claims (Court) which, in pertinent part, vacated a July 1997 
Board decision as to the issues of entitlement to service 
connection for PTSD and for a right knee meniscus tear 
claimed as secondary to service-connected lumbosacral strain.  
The appeal was initiated from a January 1995 decision by the 
Buffalo Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was before the Board in January 1999, when it 
was remanded for further development as to both issues.  The 
case was again before the Board in November 2003, when the 
Board denied service connection for a right knee meniscal 
tear, and again remanded the issue of service connection for 
PTSD for further development.  The veteran did not appeal the 
Board's November 2003 denial of service connection for a 
right knee meniscus tear.  Accordingly, that issue is no 
longer before the Board.  In April 2005, the Board granted 
the veteran's motion requesting an extension of time in which 
to submit additional evidence.  In July 2005, the veteran 
submitted additional evidence directly to the Board, with a 
waiver of RO initial consideration of such evidence.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no credible supporting evidence that the veteran 
was subjected to a stressor event in service.  

3.  The preponderance of the competent evidence is against a 
finding that the veteran has PTSD that is related to a 
stressor event in service.



CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case, and the requirements therein appear met.  

The veteran was provided VCAA notice by January 2002 
correspondence from the RO, in a supplemental statement of 
the case (SSOC) issued in May 2003, and in additional 
correspondence from the RO in April 2004.  Although he was 
provided VCAA notice subsequent to the RO determination 
appealed, he is not prejudiced by any notice timing defect.  
He was notified (in the January 1995 decision, in a the 
statement of the case (SOC) in April 1995, and in numerous 
SSOCs issued throughout the pendency of this appeal) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  Incidentally, notice of the VCAA 
was not possible prior to enactment of the legislation.

Regarding content of notice, the January 1995 decision, the 
SOC, and all the SSOCs or record informed the veteran of what 
the evidence showed.  The SOC and SSOCs informed him of the 
controlling law and regulations.  He was advised in the 
January 2002 and April 2004 correspondence, and in the May 
2003 SSOC, that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The January 2002 and April 2004 
correspondence and the May 2003 SSOC advised him of what the 
evidence must show to establish entitlement to service 
connection for PTSD, and what information or evidence VA 
needed from him.  Specifically, the correspondence and the 
May 2003 SSOC informed the veteran of the allocation of 
responsibility of the parties in evidentiary development.  
While the veteran was not advised verbatim to submit 
everything he has pertaining to his claim, he was advised to 
submit, or provide releases for VA to obtain, any pertinent 
records.  The January 2002 correspondence specifically 
advised the veteran to "tell [VA] about any additional 
information or evidence that you want us to try to get for 
you."  This was equivalent to advising him to submit 
everything pertinent.  Everything submitted to date has been 
accepted for the record and considered.  

Regarding the duty to assist, VA has obtained all records of 
which there was notice, and has arranged for psychiatric 
examination and medical opinion.  The Board has considered 
whether a further VA examination or advisory opinion is 
necessary.  A medical opinion or an examination is necessary:  
(summarized)  If the record is insufficient to decide the 
claim, but contains evidence of a current diagnosis of the 
disability; establishes an event, injury or disease in 
service; and indicates the current diagnosed disability may 
be related to the disease, injury, event in service.  
38 C.F.R. § 3.159.  Here, there is no evidence of an event in 
service, and no competent evidence that any currently 
diagnosed PTSD may be related to a verified event in service.  
Consequently, an examination or a medical opinion is not 
indicated.  A diagnosis of PTSD based on a stressor event in 
service would be inconsistent with the finding that a 
stressor event is not shown.  Development is complete to the 
extent possible; VA's duties to notify and assist are met.  
Hence, the Board finds it proper to proceed with appellate 
review.  It is not prejudicial to the appellant for the Board 
to do so.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Service personnel records reflect that the veteran served in 
Vietnam from August 1, 1969, to July 30, 1970.  They show 
that his military occupational specialty (MOS) was "field 
wireman (switchboard operator)," "typewriter repairman," 
and "petroleum supply handler."  Specifically, the 
personnel records show that he served in Vietnam and 
performed his MOS with the 7th Support Battalion, 199th 
Infantry Brigade.  
Service medical records include a February 1968 preinduction 
report of medical history, wherein the veteran responded 
"yes" when asked if he suffered from "nervous trouble of 
any sort."  The service examiner noted that the veteran was 
"allegedly nervous," but was not on any medication, and had 
never lost time from school or work.  A contemporaneous 
medical examination was negative for any indication of a 
psychiatric disorder.  A December 1970 report of examination 
on the veteran's separation from service indicates that he 
reported he was in good health; examination was negative for 
complaints, treatment, or diagnosis of any psychiatric 
disorder.  The remainder of the service medical records are 
negative for complaints or treatment of any disorder of a 
psychiatric nature.  The service personnel and medical 
records are entirely negative for any indication 
(awards/badges/wounds) denoting combat or a stressor event.  

In March 1971 and July 1974, the veteran filed an application 
for service connection for a back condition and a left hand 
injury.  He did not claim service connection for any mental 
disorder.  

The earliest postservice medical evidence with any indication 
of psychiatric impairment is a private physician's August 
1975 report of orthopedic examination, wherein the physician 
indicated that the veteran appeared "quite tense and 
nervous," and somewhat tense and anxious.  The diagnoses 
included "chronic [back] strain superimposed anxiety."  

On VA psychiatric evaluation in November 1975, the veteran 
reported that he was tense all the time and the tension was 
related to his back disorder.  He complained that he was 
irritable, was intolerant to loud noise, that his children 
"got on his nerves," and he had very little social life.  
Examination revealed that his sensorium was clear and his 
stream of consciousness revealed no blocking.  His affect and 
mood were appropriate, his insight and judgment were good, 
and there was no evidence of delusions or hallucinations.  
The diagnosis was anxiety reaction.  The examiner stated, 
"[i]t would appear that the [veteran's] nervous condition is 
secondary to [his] back condition."  

On VA psychological evaluation in February 1986, the veteran 
reported that his parents placed him in foster care when he 
was nine years old because they did not want him.  He went to 
high school through the tenth grade.  He reported that he was 
excitable and had a low tolerance for frustration.  He 
complained of depression, but denied suicidal or homicidal 
ideation.  He denied delusions or hallucinations.  Regarding 
his experiences in service, he reported that he saw many dead 
and mutilated bodies in Vietnam, and that five of his friends 
were killed there.  He complained of intrusive thoughts about 
Vietnam and sleep disturbance including combat-related 
dreams.  The examiner reported that the veteran was not 
psychotic.  Psychological testing during subsequent meetings 
in February 1986 revealed that the veteran had no organic 
brain syndrome, no thought disorders, and no psychotic 
manifestations.  The tests revealed that he had great 
difficulty incorporating the values and standards of society 
and was likely to engage in a wide array of asocial and/or 
antisocial behavior, that he tended to be rebellious toward 
authority figures (and may often be in conflict with 
authorities of one kind or another), and that he was very 
hostile, aggressive, impulsive, and impatient.  It was 
reported that his behavior involved poor judgment and risk-
taking, and he tended not to profit from his experiences.  
The examiner concluded that the results of psychological 
testing were consistent with a diagnosis of passive-
aggressive personality disorder.  The results of a PTSD test 
suggested that the veteran had PTSD symptoms attributable to 
his experience in Vietnam or to rejection in childhood by his 
parents.  

In a September 1986 letter, a private physician reported that 
he first saw the veteran for psychiatric evaluation in 
January 1986.  He noted that the veteran served for a year in 
Vietnam and engaged in combat.  The veteran reported that he 
witnessed a great number of casualties in Vietnam, that his 
platoon was ambushed, and that he saw a friend killed.  It 
was noted that the veteran had had difficulty adjusting to 
civilian life since his separation from service.  He had held 
approximately 45 jobs, none for any meaningful length of time 
because he could not handle pressure and often had conflicts 
with others.  On many occasions he felt on the verge of 
violence and that he might harm others.  He stayed home most 
of the time and avoided others because he was apprehensive 
and frightened by his destructive impulses.  He complained of 
nightmares, frequent episodes of anxiety, and outbursts of 
emotions including rage.  He had flashbacks to bloody, 
violent scenes that resulted in feelings of anxiety and 
panic.  The physician opined that the veteran "suffered from 
[PTSD] delayed type."  

On a VA social survey in September 1986, the veteran reported 
that his parents voluntarily placed him in foster care when 
he was 10 years old care because he was difficult to handle.  
He attended school through the tenth grade, when he quit 
because he did not like his school or teachers.  He reported 
that he fought the draft, and even went AWOL for fourteen 
days.  He described the draft as very traumatic ("and being 
'shipped' to [Vietnam] as worse") and said that the draft 
was one of the major stressors in his military experience.  
The veteran reported that five friends were killed in 
Vietnam, but he was unable to remember any of their names.  
He reported that stressful experiences in Vietnam included 
being shot at, seeing burned bodies, seeing bodies of 
Americans or Vietnamese hanging from trees, and seeing other 
dead bodies.  Although the veteran claimed that he did not 
like to talk about his experiences in Vietnam, the examiner 
expressly stated that she "perceived him as trying to be 
impressive with describing the sordid things he saw in 
Vietnam in detail."  The noted effects of the veteran's 
military experiences on his life included employment 
instability, family and marital problems, depression, 
anxiety, irritability, problems associating with others, 
flashbacks, obsessive thinking about Vietnam (especially 
since January 1986), and a concern that he was being followed 
by "gooks."  The examiner's impression was that the veteran 
was excitable, frustrated, anxious, depressed, agitated, and 
had a great deal of repressed anger.  

On September 1986 VA psychiatric examination, the veteran 
again reported a difficult childhood, and that he lived in a 
foster home from age 11 to 17.  He reported that his duties 
in Vietnam included delivering supplies.  He stated that 
"his difficulties started when he returned from Vietnam and 
discovered that his wife was cheating on him while he was in 
Vietnam."  He began to have employment problems and 
depression in 1985, and he began to lose interest in 
activities that previously held his interest.  He complained 
of flashbacks (such as his first night at Cam Ranh Bay and 
seeing dead bodies while driving in Vietnam) and sleep 
disturbance.  Examination revealed that his mood was anxious 
with appropriate affect, and there was no evidence of formal 
thought disorder.  The veteran denied suicidal/homicidal 
ideation and perceptual disturbances.  There were no clear 
delusions.  His cognitive functioning was intact, and his 
insight and judgment were adequate.  He was very angry and 
hostile, and expressed that "all the world is responsible 
for most of his difficulties."  The examiner reported that 
the veteran appeared to fit the criteria for a diagnosis of 
PTSD, but stated that it should be noted that he "started 
having difficulties as a child long before his Vietnam 
experience," and "his symptoms appeared in 1985 shortly 
after he separated from his wife."  The diagnosis was PTSD, 
delayed type.  

In a March 1987 letter, the veteran wrote that he had sleep 
disturbance even though he was on medication.  On one 
occasion, his spouse woke him and told him he had been 
choking her and talking to her in Vietnamese.  He recalled 
that during his first marriage he took cover under a bed at 
the sound of firecrackers or a car backfiring.  He had almost 
no memory of the soldiers with whom he served in Vietnam.  
His first night in Vietnam stood out in his mind, however, as 
he was in a reception center in Cam Ranh Bay and the base was 
attacked before he had been issued a weapon.  He heard fellow 
soldiers screaming but he was never informed of casualties.  
He also recalled the Tet Offensive of July 1969 and July 
1970.  He reported that he got caught in a firefight in the 
middle of the night while delivering supplies to Can Tho.  He 
stated that, twenty-two days before he was to leave Vietnam, 
he was flown to a location to drive a truck back to his unit.  
He learned that a previous driver of the truck had been 
killed, and "was sure that I would killed in this same truck 
. . . ."  

In an October 1989 letter, the veteran reported that he was 
stationed with the 199th light Infantry at Bien Hoa, where 
the unit was under enemy fire most of the time.  He stated 
that he witnessed many casualties, he was involved in the Tet 
Offensive, and had been in many other combat incidents but 
was unable to remember times and places.  He again stated 
that his base was attacked on the first night in Vietnam, and 
his unit had not yet been issued weapons with which to defend 
themselves.  He stated that on one occasion, when he had been 
in Vietnam less than 30 days, he was sent to retrieve a truck 
in which the driver had been killed.  The truck was all shot 
up, and although the driver's body had been removed, the 
entire inside of the truck was covered with blood and human 
remains.  He reported that he "was never assigned to work my 
proper MOS as a Radio Operator," but rather was always given 
the "dirty details" other soldiers did not want to perform, 
such as cleaning latrines with Vietnamese women.  He stated 
that his first marriage failed because flashbacks and 
nightmares, in part, rendered him unable to maintain gainful 
employment and support his family.  He complained of problems 
in his second marriage for the same reasons, and he also had 
problems dealing with coworkers and people in other areas of 
his life.  

In a February 1990 letter, the veteran reported that he felt 
closer to a breakdown each time he related his Vietnam 
experiences.  He recalled that after he was drafted he had a 
six-month deferment from service due to a back injury.  He 
was married at that time and had a baby, he had sustained a 
back injury, he had a brother in Vietnam and another in 
Germany, and he believed that he should not have been drafted 
and sent to Vietnam.  He reiterated that he was assigned to 
demeaning tasks in Vietnam, such as cleaning latrines with 
Vietnamese women.  He felt that his duties in Vietnam 
constituted harassment, and because of that he requested a 
hardship discharge on several occasions.  He had constant 
back pain in service, but when he went on sick call he was 
only given APC's and told to return to duty.  Since his 
separation from service, he held 45 to 50 different jobs, and 
was unable to maintain substantially gainful employment due 
to his service-connected back condition and his PTSD.  He 
complained that he was unable to properly function in 
society, he had family problems due to pain and stress, he 
was unable to work, and he was on the verge of a nervous 
breakdown.  

In a September 1994 letter, the veteran's spouse reported 
that during the 17 years of their relationship, he had not 
slept the night through because he felt he needed to protect 
her during the night.  She stated that he was troubled by 
nightmares.  She reported that the veteran was a truck 
driver, and that his truck sometimes reminded him of a truck 
he had to drive before leaving Vietnam, the interior of which 
"was covered with brains and blood."  In another September 
1994 letter, the veteran recalled the incident where he was 
allegedly flown by helicopter to a location on the Song River 
near Can Tho to return a truck to his unit.  A soldier had 
been killed in the truck, and he had to drive it with the 
dead soldier's blood and remains all over the interior of the 
vehicle.  
VA outpatient records dated from November 1997 to November 
1998 (January 2000) show treatment the veteran received 
primarily for musculoskeletal disorders.  The records are 
negative for complaints or clinical findings of a psychiatric 
nature.  An April 1998 outpatient record indicates that the 
veteran appeared agitated and angry when he complained of 
back pain.  

A November 1998 report of psychiatric examination by a 
private physician indicates that the veteran complained of 
feeling depressed "off and on all his life."  The veteran 
complained of anger and other mood swings, problems in 
relationships with people, and nightmares and vigilance at 
night.  He told the examiner that he was not wanted as a 
child, his parents physically abused him, and he was placed 
in a foster home where he also suffered abuse.  It was noted 
that the veteran started drinking in school, and "the 
problem became worse while in the service."  He reiterated 
that he held approximately 50 jobs since service, but lost 
the jobs because he had an adjustment problem and could not 
take orders.  On examination, the veteran cried at times, 
especially when talking about Vietnam.  His affect was 
appropriated to thought content.  He was oriented as to time, 
place, and person; there was no evidence of memory defect.  
There was no evidence of delusion, hallucinations, or thought 
disorder.  His insight and judgment appeared adequate.  Axis 
I diagnoses were depressive disorder, not otherwise 
specified; PTSD, early onset; and alcohol abuse in remission 
by history.  The Axis II diagnosis was personality disorder, 
not otherwise specified.  The private physician stated:

From review of the history and present 
mental status examination, [the veteran] 
has history of being rejected by his 
parents, was told that he was a mistake; 
he grew up in a foster home where he was 
abused.  He ran away from foster homes; 
he had problem [sic] with learning, had 
Dyslexia, had a special problem with 
spelling.  He started drinking when he 
was young; drank more in the service.  He 
had trouble adjusting after he came out 
of Vietnam, changed many different jobs.  
He also got hurt before, during, and 
after his service time.  He got hurt 
while working for the state and got his 
retirement.  He also received VA 
disability.  He continued to work after 
retirement but now is not able to work 
because of physical problems.  He has had 
problems with depression and PTSD; 
however, I don't get any clear-cut 
history of clinical depression. 

In a March 2000 declaration, the veteran provided another 
summary of his alleged stressors.  He reiterated that he 
never worked within his MOS, but instead "acted as a truck 
driver and delivered supplies to combat areas throughout 
Vietnam."  He reported that he regularly came under enemy 
fire when making such deliveries, and he constantly feared 
for his life.  He recalled an incident at Cam Rahn Bay where 
his unit came under enemy attack before they were issued 
weapons, and all the new replacements were told to take cover 
in bunkers.  As there was not enough room in the bunkers for 
the veteran, he attempted to bury himself in the dirt for 
protection.  He stated, "[f]rom that night on, I was certain 
I would not live to see my wife and child again."  He 
recalled an incident where his truck convoy was ambushed when 
delivering supplies one night, and the veteran took cover 
underneath his vehicle and returned fire.  The morning after 
the firefight, a reconnaissance unit looked for enemy 
causalities, but nothing was found except a lot of blood and 
blood trails.  The veteran stated, "[t]o this day I live 
with the horror that I might have killed someone, though I 
still do not know if I did.  I do not recall the date this 
event occurred"  He recalled the incident when, 
approximately 22 days before he was to rotate out of Vietnam, 
he was assigned to recover a truck from a firebase near Can 
Tho, and drive it back to Bien Hoa.  He was flown to the 
truck via helicopter, and when he arrived he was told the 
previous driver had been killed while driving.  The truck's 
cab was "still bloody and strewn with gore, a horrible sight 
which greatly upset me as I drove the truck back to camp.  I 
was certain I would be killed in the truck too."  The 
veteran also reported that he and his unit were subject to 
constant shelling while in Vietnam, and thus he was afraid 
for his life every night and day.  He reported that he was 
unable to recall the exact names or ranks of any of the 
fellow-servicemen involved in the stressful incidents he 
described.  He stated that he was afraid to make any friends 
in Vietnam because he was not sure if they would be alive the 
next day.  He also tried to forget about Vietnam as much as 
possible upon his return home.  
In June 2001, the RO obtained records from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
consisting of "Operation Reports - Lessons Learned" (OR-LL) 
of the 7th Support Battalion, 199th Infantry Brigade, dated 
from November 1969 to July 1970, along with daily staff 
journals dated from August 1969 to July 1970.  The OR-LLs and 
staff journals document combat operations, incidents, and 
casualties of numerous battalions and infantries during the 
relevant time period.  However, neither the OR-LLs nor the 
staff journals document or refer to the specific stressful 
incidents as alleged by the veteran.  In the June 2001 
letter, the USASCRUR reported that extracts from Air Base 
Defense in the Republic of Vietnam in 1961-1973 revealed 
attacks on Cam Ranh Bay during the veteran's tour in Vietnam.  
However, the service department neglected to send said 
extracts along with the June 2001 letter.  

On VA fee-based psychiatric examination in December 2001, the 
veteran reported that he had no history of psychiatric 
problems prior to service.  The only stressor in service 
reported by the veteran was the incident when he was assigned 
to retrieve a disabled truck that was damage by enemy fire, 
and in which the previous driver had been killed.  He 
recalled that the inside of the truck "was a mess and 
bloody," which made the veteran very nervous and scared.  
The examiner reported that the veteran had a number of 
different violations of rules and regulations while on active 
duty, and was "written up at least 50 times for Article XV 
with a number of penalties such as fines and no promotion."  
The veteran again reported that he "tried more than 50 jobs 
[since service] and simply could not stand people, cannot 
tolerate any authority and cannot take an order."  He often 
felt alienated and resentful, and would "tell people off, 
becoming easily excitable and irritable."  Later during the 
examination, the veteran also reported that he had worked as 
a truck driver since service, and was still employed as a 
truck driver.  He complained of nightmares, irritability, 
frustration, and outbursts of rage and aggression.  On 
examination the veteran appeared sullen and subdued; he was 
also easily irritable and excitable.  He was guarded, 
sensitive, and hypersensitive most of the time, feeling that 
people were always out to give him a hard time.  The veteran 
demonstrated some pressured speech, and showed a propensity 
for easily acting out with outbursts of rage and aggression.  
He showed no delusional ideas or thought disorder.  He became 
easily angered and agitated when talking about Vietnam.  He 
denied suicidal/homicidal ideation as well as auditory and/or 
visual hallucinations.  His affect was constricted and his 
mood was low.  He was oriented to person, time, and place, 
but appeared hypervigilant and guarded.  The examiner 
reported that the veteran easily becomes angry, and showed 
some explosive outbursts, physically and verbally.  His 
interpersonal relationships were so severely impaired that he 
had hardly any friends.  The examiner further noted that a 
personality profile revealed that the veteran is reclusive, 
and is easily alienated to the point that he does not relate 
effectively or positively to others.  The diagnosis was 
chronic PTSD.  

In March 2002, the veteran was reexamined by the physician 
who performed the December 2001 fee-based examination.  The 
only stressor event in service he described was the incident 
where had to retrieve and drive a truck in which the previous 
driver was apparently ambushed and killed.  During the March 
2002 examination, the veteran provided additional details 
about the incident, stating that the truck had been "mined 
and the soldiers and driver were killed."  He stated that by 
the time he arrived at the truck, all the bodies were removed 
but blood stains remained in the cab.  The veteran reported 
that:

[T]he truck he was supposed to move was 
quite a distance in the middle of the 
jungle.  With a convoy consisting of a 
fuel tank, a flat bed and three trucks 
and two tanks escorting to protect the 
convoy, the moving was very slow and they 
were only allowed to drive in the day 
time and pulled into a circle at night to 
protect themselves.  Despite that, they 
were constantly under sniper fire as they 
were in an area controlled by enemy 
forces, unfriendly and hostile.  It took 
the convoy three days, day and night, to 
finally get out of that area.

The veteran reported that he was constantly scared and 
fearful during the mission, as the situation was scary and 
tense and he felt it was the longest three days he had ever 
been through.  Examination revealed findings substantially 
the same as examination in December 2001.  The veteran was 
easily excitable and irritable, stating that "the VA system 
aggravates him to the point that each time he ends up in an 
argument and telling people off."  He was adamant about not 
taking any medication, and said that he just needs people to 
leave him alone.  He demonstrated pressured speech, signs of 
increased psychomotor activity, and a tendency to become 
easily excitable and irritable.  He remained hypervigilant 
and guarded.  He showed no signs of delusional ideas or 
thought disorder but he demonstrated a negative attitude 
toward others, stating that he cannot trust other people.  
There were no indications of visual or auditory 
hallucinations.  He became very angry and upset, with loud 
outbursts, when he described the stressor event when he 
allegedly was "singled out" to retrieve the disabled truck.  
The examiner stated that the veteran's inability to cope with 
people generally shows he has extensive impairment, with an 
inability to maintain effective relationships.  The diagnosis 
was chronic PTSD.  

Additional VA outpatient records dated from September 2002 to 
May 2003 reveal the veteran received treatment for numerous 
health problems, primarily for disorders related to his 
musculoskeletal system.  While the records show diagnoses of 
PTSD, essentially by history, they are negative for treatment 
or clinical findings related to PTSD or related 
symptomatology.  

In a November 2003 remand, the Board, in part, directed the 
RO to contact the appropriate service department in order to 
obtain, if possible, the extracts (as identified by the 
USASCRUR in the June 2001 letter outlined above) from Air 
Base Defense in the Republic of Vietnam in 1961-1973, which 
allegedly revealed attacks on Cam Ranh Bay during the 
veteran's tour in Vietnam.  As per the directive of the Board 
remand, the RO requested that the service department provide 
"additional copies of the extracts from [the] air base 
defense in the Republic of Vietnam 1961-1973 indicating 
attacks on Cam Rahn Bay on August 1, 1969.  In April 2004, 
the service department responded that "the documents or 
information requested is not a matter for record."  The 
service department did furnish additional service personnel 
records showing that the veteran was given a 7-day "R&R" 
period in Hawaii in July 1970, and reflecting his subsequent 
departure from Vietnam in late July 1970.  

In June 2004, the veteran and his representative furnished a 
copy of the Annual Historical Supplement, 1969, 7th Support 
Battalion, 199th Infantry Brigade, (History of the Seventh 
Support Battalion), reportedly obtained from the National 
Archives and Records Administration.  The additional 
documents contain official unit records and battalion history 
from January 1, 1969, to December 31, 1969.  The records 
include accounts indicating that combat soldiers did indeed 
serve with the 199th Infantry Brigade, and that such troops 
engaged in firefights with the enemy.  The records indicate 
that such troops consisted of the battalion's "attached 
combat unit - M Company, 75th Infantry Rangers - and combat 
support unit - 49th Infantry Platoon Scout Dog, and the 76th 
Infantry Combat Tracker Team . . . ."  The records even 
expressly reference particular servicemen (by name) who 
"actively sought out and destroyed the enemy."  The records 
do not, however, refer to the veteran in any manner, and 
contain no accounts of any incidents dating from August 1, 
1969, that appear consistent in any manner to the stressful 
incidents alleged by the veteran.  

Additional evidence submitted by the veteran's attorney in 
July 2005 includes duplicate copies of morning reports 
reflecting the veteran's 7-day "R&R" period in Hawaii in 
July 1970, and his subsequent departure from Vietnam in late 
July 1970.  Attached to the duplicate morning reports is a 
letter from the National Personnel Records Center, wherein it 
is noted that morning reports generally contain the name, 
service number, and rank for those members of the unit who 
experienced a change in duty status.  It was further 
indicated that morning reports "rarely show specific details 
about a unit's activities or movements, nor do they reflect 
accidents/injuries that did not result in the hospitalization 
of the individual(s) involved."  

The additional evidence also includes a January 2004 report 
of psychological evaluation by a private psychologist, who 
reported that his evaluation was based on a review of the 
veteran's medical/psychiatric records and the claims folder.  
The examiner stated that the questions addressed were:  (1) 
whether the diagnosis of PTSD is appropriate; and (2) 
whether, for purposes of establishing the PTSD diagnosis, the 
veteran's statements and contentions regarding traumatic 
events in service constitute reliable accounts of such 
events.  The psychologist reported (with a supporting 
curriculum vitae) that he had assessed, treated, and directed 
a clinical treatment program for PTSD for more than 20 years 
within VA.  The psychologist indicated that "PTSD is the 
most appropriate diagnosis to explain the problems and 
symptoms that [the veteran] has reported over the years . . . 
, and is consistent with the statements given by [the 
veteran] found in the claims folder."  With respect to 
whether the veteran's accounts of the alleged traumatic 
events in service can be accepted as valid and historical, 
the psychologist stated that he had no reason to doubt that 
the veteran's allegations are "valid and sufficient to 
justify the diagnosis of PTSD," and "[t]his is so 
especially in light of the unit records of the veteran's 
battalion in Vietnam . . . ."  The psychologist specifically 
noted the veteran's assertions that he never worked within 
his MOS, that he drove a truck during service and delivered 
supplies to combat areas throughout Vietnam, and that he came 
under enemy fire during the course of his duties and 
constantly feared for his life.  The examiner noted the 
military records indicating that truck drivers in the 
veteran's battalion were subjected to enemy fire or ambush 
when they drove in forward areas.  

The psychologist further opined that there is no valid reason 
to say that the veteran's accounts are not true or that the 
events never happened, and it would seem reasonable to assume 
that if the veteran was assigned to a specific unit and the 
official military annual report documents that the unit came 
under enemy fire/ambush, that the veteran was involved in 
such traumatic events even though his name is not 
specifically mentioned.  Concerning the accuracy of the 
veteran's recounting of the details of the alleged stressors, 
the psychologist stated that the one of the symptoms for 
PTSD, i.e., avoidance, is "inability to recall an important 
aspect of the trauma."  The examiner stated that his 
experience in interviewing and assessing patients for PTSD 
indicates that they are reluctant to talk about the traumatic 
event, except in very vague detail, because they do not want 
to remember what happened.  The psychologist explained that 
an experience which happened years ago is "very emotionally 
ladened [sic] and the more details they recall, the more 
difficulty they have not feeling overwhelmed with the 
emotions associated with it."  The psychologist further 
stated:

My clinical evaluation is that the 
diagnosis of PTSD is the appropriate 
diagnosis for [the veteran], based on 
review of all the evidence in his 
records.  This diagnosis best accounts 
for the problems/symptoms that he has 
experienced since returning from Vietnam, 
as well as the deterioration of his 
behavior and level of functioning over 
the years.  There is no evidence that he 
is not a reliable historian regarding his 
traumatic experience in Vietnam, or that 
he experienced any other traumatic event 
before or after Vietnam that would 
qualify as a traumatic event, required 
[for diagnosis of PTSD].  

In additional argument furnished by the veteran's attorney in 
July 2005, it is again contended that the stressors alleged 
by the veteran (that he delivered supplies via truck to 
combat areas throughout Vietnam; that he came under enemy 
fire regularly during the course of his duties and constantly 
feared for his life; and that he had to recover a truck in 
which the previous driver was killed by enemy fire) comport 
with the official military records outlined above.  

Legal Criteria and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70 (1994).  Where the veteran did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the veteran's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, a medical link between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f).  Here, there medical evidence clearly 
shows diagnoses of PTSD.  The primary impediment to a 
favorable decision on this issue is the absence of "credible 
supporting evidence that the claimed inservice stressor 
occurred".  

There is no evidence that the veteran "engaged in combat 
with the enemy."  Service medical records show no references 
to combat, and service personnel records do not reflect that 
the veteran engaged in combat with the enemy.  The ordinary 
meaning of the phrase "engaged in combat with the enemy," 
as used in 38 U.S.C.A. § 1154, requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  There 
is simply no supportive evidence that the veteran engaged in 
combat with the enemy (as defined).  His duties as a field 
wireman (switchboard operator), typewriter repairman, and 
petroleum supply handler were of a non-combat nature.  While 
he alleges that he participated in missions that brought him 
into contact (and firefights) with the enemy, there is no 
corroboration for such allegations in any official records; 
these accounts are simply not credible.  While official 
records do show that combat and combat support units of the 
199th Infantry Brigade engaged in combat, the same records 
are negative for showing that the veteran served in any of 
the particular units shown to have engaged in combat.  
With respect to the textual material submitted by the veteran 
(the History of the Seventh Support Battalion from January 1, 
1969 to December 31, 1969), said evidence neither establishes 
that the veteran was exposed to combat in Vietnam nor 
provides any corroboration for his allegations.  There is 
nothing in the material supporting the veteran's allegation 
that he was a member of any particular unit that engaged in 
combat (as specifically identified by unit, and sometimes by 
name, in the material submitted by the veteran).  Finally, it 
is not alleged that the veteran served in a combat unit.  

Clearly, the primary stressful incident in service reported 
by the veteran is his account of retrieving a damaged truck 
in which the previous driver had been killed.  His accounts 
of that event have been quite inconsistent.  In earlier 
medical records (and in the veteran's own statements in 
support of his claim), he indicated that only a driver of the 
truck was killed in an alleged ambush on the vehicle.  In his 
latest account of that alleged stressor (on examination in 
March 2002), he related that there were other soldiers (the 
veteran does not indicate how many) in the truck who were 
also killed in the ambush, and all persons in the vehicle 
were apparently all killed in the attack.  However, nothing 
in the record supports the allegation that the veteran's 
military duties placed him in a truck damaged/destroyed in 
ambush, which also caused the deaths of fellow servicemen.  
Furthermore, the veteran's reports of a time frame for the 
incident have been inconsistent.  In a March 1987 letter (and 
on numerous subsequently occasions), he stated that he was 
ordered to retrieve the truck approximately 22 days from his 
scheduled rotation out of Vietnam; official records show he 
was likely on (or enroute to) R&R in Hawaii at that time, as 
he rotated out of Vietnam in late July 1970, and went on R&R 
in Hawaii in early July 1970.  In an October 1989 letter, 
however, he reported that he was ordered to retrieve the 
truck when he had been in Vietnam less than 30 days.  
Notably, at that time his MOS was typewriter repairman, and 
there is nothing in the record to indicate that he was then 
being detailed to truck driving duties.  Significantly (as 
the mining/destruction of a military truck with American 
military casualties would also be a verifiable event), the 
veteran has not been able to provide sufficient information 
to allow for verification of the alleged incident (which 
would have required a truck to be retrieved).  

To the extent that the veteran alleges (in a 1987 letter) 
that he was involved in the "Tet Offensive" of July 1969, 
it is noteworthy that he did not arrive in Vietnam until 
August 1969.  There is nothing in the record suggesting he 
was exposed to a Tet offensive related stressor event.  (Tet 
holidays fall in January/February).  

Also notable are the veteran's allegations that he witnessed 
a friend killed, had five of his friends killed while he was 
serving in Vietnam, and saw "many" dead and mutilated 
bodies (see accounts on examinations and Social Survey in 
February and September 1986).  He has been unable to name one 
of the friends reportedly killed.  Furthermore, he has not 
offered any statements from fellow servicemen who might 
corroborate his allegations of traumatic events in service, 
nor has he identified any person who might be able to 
corroborate such events.  Interestingly, he has become silent 
regarding these accounts as he has become aware that these 
were indeed verifiable events.  Finally, regarding the 
additional alleged stressor that on the day he arrived in Cam 
Rahn Bay the base was attacked (and he had not even been 
issued a rifle to defend himself then), it has been certified 
that there is no record that such attack occurred on the day 
in question, i.e., August 1, 1969.

The Board notes the statements from a number of VA health 
care providers, a private physician, and a private 
psychologist (see January 2005 private psychological 
evaluation) to the effect that the veteran has PTSD related 
to stressful incidents in service.  What the record also 
shows is that in every case of diagnosis of PTSD by a medical 
professional, none was based on a verified stressor, but each 
was clearly premised on an inaccurate history provided by the 
veteran that the medical professional accepted as reliable.  
While the January 2005 private psychologist appears to have 
proffered the most emphatic statement regarding a 
relationship between the veteran's service and a current 
diagnosis of PTSD, the Board notes that the psychologist 
reviewed only the claims folder, to include the medical 
evidence and official military records therein.  The 
psychologist did not indicate that a direct 
interview/examination with the veteran was ever accomplished.  
Despite the psychologist's report that his professional 
experience with PTSD patients has shown that such patients 
are reluctant to talk about the traumatic events underlying 
their PTSD (except in very vague detail), the psychologist 
went on to opine that "there is no evidence that [the 
veteran] is not a reliable historian regarding his traumatic 
experience in Vietnam . . . ."  In this regard, the Board 
finds the January 2005 psychologist's opinion in stark 
contrast to the September 1986 VA social survey examination, 
wherein the examiner directly interviewed the veteran, and 
expressly opined that he intended to "impress" her with 
graphic and detailed descriptions of his alleged stressors.  
Furthermore, regarding the opinion by the psychologist who 
reviewed the record in January 1995 at the behest of the 
veteran's attorney, and specifically the assertion by the 
psychologist that "there is no evidence that [the veteran] 
is not a reliable historian" the record is replete with 
stressor accounts by the veteran that have been discounted.  
See discussion above.  The psychologist appears to be 
asserting that the inconsistency in the veteran's accounts is 
a symptom of PTSD, as he notes that the symptoms of PTSD may 
include an "inability to recall an important aspect of the 
trauma."  Inability to recall an aspect of trauma is not 
equivalent to fabrication of a stressor event that did not 
occur.

Finally, the January 2005 opinion of the private psychologist 
appears internally inconsistent.  The psychologist states (at 
page 1, paragraph 3 of his report) that if criterion A [a 
stressor event] is not shown, "another diagnosis would have 
to be given to explain the symptoms that the patient 
reports."  Then (at page 2, paragraph 3) the psychologist 
argues, "If [the veteran's] recollection of what happened to 
him in Vietnam is not accepted, then the question becomes 
what was the trauma or stressor that resulted in the 
diagnosis of PTSD."  The next paragraph states there was no 
other stressor.  Obviously, the psychologist has not 
considered "another diagnosis."

A physician's opinion based on an inaccurate factual premise 
has no probative value, see Reonal v. Brown, 5 Vet. App. 458 
(1993), and the Board is not bound to accept the opinions of 
physicians, psychologists, or social workers whose diagnoses 
of PTSD were based on an unverified history of stressful 
incidents as related by the veteran.  See, e.g.,  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  To the extent that the 
stressors the veteran recounted could be verified, none was 
corroborated.  

The veteran's own statements and contentions regarding a 
relationship between his current psychiatric symptoms and 
traumatic events in-service cannot by themselves establish a 
nexus between his current psychiatric problems and his 
military service.  As a layperson, he is not competent to 
provide probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education (such as medical nexus).  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

As was stated above, the Board has considered whether another 
VA examination to establish a diagnosis for the veteran's 
psychiatric disability is indicated.  The Board finds that 
such examination is not necessary.  As the veteran did not 
serve in combat, in light of the Board's finding that there 
is no credible evidence that he was subjected to an inservice 
stressor any diagnosis of PTSD could not lead to a grant of 
the benefit sought, as such grant would be inconsistent with 
38 C.F.R. § 3.304(f).

In summary, there is no credible supporting evidence of a 
stressor event in service, and no link between any diagnosis 
of PTSD and a stressor event in service supported by credible 
evidence.  The preponderance of the evidence is against a 
finding that the veteran has PTSD based on a verified 
stressful event in service.  Hence, service connection for 
PTSD is not warranted.  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


